Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7-9, 16-18, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Michael F. Durstock et al (U. S. Patent Application: 2017/0373284, here after 284), further in view of Andreas Gonser et al (2018/0375089, here after 089), and Osamu Shimamura et al( U. S. Patent Application: 2008/0118826, here after 826).
Claims 1, and 21-22 rejected. 284 teaches liquid composition for an electrode composite material, comprising:
an active material, a dispersion medium(solvent); and a binder, and discharging the dispersion with inkjet printer(liquid discharge head)[0128, 0112]. 248 doesn't teach the binder is polymerizable compound. 089 teaches forming an electrode wherein the slurry comprising active material and binder is polymerizable component [abstract] to improve adhesion to anode active material particles[0032], and teaches the 
Claim 3 is rejected as 284 teaches active material is capable of being reversibly intercalated or deintercalated with an alkali metal ion( this is what happened during change and discharge of battery) [0188, 0196].
Claim 4 is rejected as 284 teaches a proportion of the active material in the composition is 20% by mass or more [0122].
Claim 5 is rejected as 284 teaches applying ink with ink jet printer, therefore the active material must have a maximum particle diameter smaller than a nozzle diameter of the liquid discharge head, so the nozzle does not clogged.
Claim 7 is rejected as 284 teaches the composition comprises a non-solvent material which in fact forms pores in electrode (considered as porogen) [table 1, 0132].

Claim 16 is rejected as 284 teaches dispersion medium is dimethylacetamide[0115].
Claim 17 is rejected as 284 teaches active material comprising lithium and cobalt oxides [0112].
Claim 18 is rejected as 284 teaches active material comprising graphite [0112].
Claim 20 is rejected as 284 teaches polymerizable compound consists of an acrylate, methacrylate [0051].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michael F. Durstock et al (U. S. Patent Application: 2017/0373284, hereafter 284), Andreas Gonser et al (2018/0375089, hereafter 089), Osamu Shimamura et al (U. S. Patent Application: 2008/0118826, here after 826), further in view of Junpei MoMo etal (U. S. Patent Application: 2013/00224562, here after562).
Claim 6 is rejected. 284 does not teach the active material has mode diameter of less than 3 um. 562 teaches making electrode active material slurry for making electrode when active material particle size of 20 nm to 100 nm [0109, 0101]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284, 089, and 826 teach when the active material particle size is 20nm to 100 nm, because it is suitable particle size for active material for making electrode from slurry. The mode of particle size of 20-100 nm is in fact less than 3 um.
Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Michael F. Durstock et a I (U. S. Patent Application: 2017/0373284, hereafter 284), Andreas Gonser et a I (2018/0375089, here after 089), Osamu Shimamura et al (U. S. Patent Application: 2008/0118826, here after 826), further in view of Masahiro Masuzawa et al (WO 2018/164076, hereafter 076).
Claim 10 is rejected. 284, 089, and 826 teach the limitation of claim 1, but does not each the polymerizable compound is and ester obtained by epoxidizing a double bond or a terpene. 076 teaches a method of making an electrode composition for ink jet printing wherein composition of film comprising active material dispersing medium and polymerizable compound (monomer) [abstract, 0031]. 076 also teaches ester obtained by epoxidizing a double bond of a terpene comprising an unsaturated bond, to obtain an epoxide; and adducting acrylic acid and/or methacrylic acid to the epoxide[0032]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284, 089, and 826 teach where the monomer(acrylate/methacrylate) is obtained by 076 method, because 076 teaches suitable method of making monomer for electrodecomposition.
Claim 11 is rejected as 076 teaches wherein the terpene comprises myrcene, carene, ocimene, pinene, limonene, camphene, terpinolene, tricyclene, terpinene, fenchene, phellandrene, sylvestrene, sabinene, dipentene, bomene, isopulegol, and/or carvone[0032].
Claim 12 is rejected for the same reason claim 10 is rejected. 089 does not teaches polymerizable compound comprises an ester of a terpene-derived alcohol with acrylic acid and/or methacrylicacid. 076 teaches a method of making an electrode 
Claim 13 is rejected as 076 teaches the terpene-derived alcohol comprises citronellol, pinocampheol, geraniol, fenchyl alcohol, nerol, borneol, linalool, menthol, terpineol, thujyl alcohol, citronellal, ionone, irone, cinerol, citral, pinol, cyclocitral, carvomenthone, ascaridole, safranal, piperitol, menthene monool, dihydrocarvone, carveol, sclareol, manool, hinokiol, ferruginol, totarol, sugiol, farnesol, patchouli alcohol, neroiidol, carotol, cadinol, lanceol, eudesmol, and/or phytol[0032].
Claim 14 is rejected for the same reason claim 10 is rejected. 089 does not teaches polymerizable compound comprises citronellic acid, hinokiic acid, and santalic acid. 076 teaches a method of making an electrode composition for inkjet printing wherein composition of film comprising active material dispersing medium and polymerizable compound (monomer) [abstract, 0031]. 076 also teaches polymerization compound comprising citronellic acid, hinokiic acid, and sanlaiie acid [0032]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284 and 089 teach where the monomer 
Claim 15 is rejected for the same reason claim 10 is rejected. 089 does not teaches polymerizable compound polymerizable compound comprises an acrylate and/or methacrylate comprising a side chains comprising a thujone, dageion, camphor. 076 teaches a method of making an electrode composition for ink jet printing wherein composition of film comprising active material dispersing medium and polymerizable compound (monomer) [abstract, 0031]. 076 also teaches polymerization compound comprising polymerizable compound comprises an acrylate and/or methacrylate comprising a side chain comprising a thujone, dageton, camphor [0032]. Therefor it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a composition as 284, 089, and 826 teach where the monomer (polymerization compound) polymerizable compound comprises an acrylate and/or methacrylate comprising a side chain comprising a thujone, calone, dageton, camphor, because 076 teaches suitable monomer (polymerization composition) for electrode composition.
Response to Arguments
Applicant's arguments filed 09/19/21 have been fully considered but they are not persuasive. The applicant argument regarding changing claim language to have consisting of and exclude silane compound of Gonser is not persuasive, as Gonser silane compounds are initiator (see claim rejection above and paragraph 0031 of .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712